Citation Nr: 1539614	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation for lumbar disc bulge L4, L5 to S1, without radiculopathy, with mild L4-5 degenerative disc disease ("back disability") in excess of 10 percent prior to June 6, 2009 and 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1988 to April 1994 and from December 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects further development is necessary.  Specifically, the Veteran provided evidence in June 2015 reflecting he had surgery for his lumbar spine disability in May 2015 at Greenwood Leflore Hospital.  Complete records from this inpatient surgery have not been obtained.  

On remand updated VA outpatient treatment records should also be obtained.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to specify all medical care providers who treat him for his lumbar spine disability.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file. 

Records from the Veteran's surgery at Greenwood Leflore Hospital in May 2015 should specifically be requested.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Updated VA treatment records from May 2015 should also be associated with the claims file.

3.  After completing the requested action, and any additional development including VA examinations deemed warranted, readjudicate the claim. If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




